        Case 2:15-cr-00491-JHS Document 264 Filed 12/14/18 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                  :
UNITED STATES OF AMERICA                          :
                                                  :
              v.                                  :
                                                  :
RENEE TARTAGLIONE                                 :      CRIMINAL NO. 15-491
                                                  :
                                                  :
(Petitioner: MARGARET TARTAGLIONE)                :
                                                  :


     PETITIONER MARGARET TARTAGLIONE’S PETITION FOR HEARING
      TO ADJUDICATE VALIDITY OF HER INTEREST IN REAL PROPERTY

       Petitioner Margaret Tartaglione (“Petitioner”), by and through her attorney of

record, Anthony G. Kyriakakis, Esq., hereby petitions the Court for a hearing, pursuant

to 21 U.S.C. § 853(n), and asserts her interest as an innocent third party with respect to

9401-11 Pacific Avenue, Apartment 9, Margate, New Jersey, 08402, which was identified

in the Court’s April 11, 2018 Judgment and Preliminary Order of Forfeiture in the

above-captioned matter. In support, Petitioner states as follows:

       1.     Petitioner is the innocent mother of Renee Tartaglione, defendant in the

underlying criminal matter and currently serving an 82-month term of incarceration.

       2.     On April 11, 2018, the Court entered a Judgment and Preliminary Order of

Forfeiture as to Renee Tartaglione’s right, title and interest in various properties.

(Judgment and Prelim. Order of Forf., Dkt. 216.) On July 12, 2018, the Court issued an

Order for Restitution and Amended Preliminary Order of Forfeiture. (Order for Rest.

and Am. Prelim. Order of Forf., Dkt. 236.)
          Case 2:15-cr-00491-JHS Document 264 Filed 12/14/18 Page 2 of 5



         3.    The Court concluded Renee Tartaglione’s sentencing hearing on July 12,

2018, and shortly thereafter entered a judgment against Tartaglione. (Judgment, Dkt.

237.)1

         4.    Petitioner does not challenge the Court’s earlier findings as to Renee

Tartaglione.

         5.    Petitioner brings this Petition to assert her interests as an innocent third

party in real property subject to the Judgment and Preliminary Order of Forfeiture.

         6.    Petitioner claims interests in the real property located at 9401-11 Pacific

Avenue, Apartment 9, Margate, New Jersey, 08402 (“the Margate Property”), which is

identified as a substitute asset in Paragraph 10.D in the April 11, 2018 Judgment and

Preliminary Order of Forfeiture.

         7.    The circumstances under which Petitioner acquired her interest in the

Margate Property are as follows: on April 7, 2006, a fully executed and notarized Deed

conveyed the property to (1) Petitioner and (2) Renee Tartaglione. See 2006 Deed, a true

and correct copy of which is attached hereto as Exhibit 1. The 2006 Deed is stamped as

recorded in Atlantic County, New Jersey, on October 24, 2006.

         8.    On May 29, 2008, a fully executed and notarized Deed conveyed the

property to (1) Petitioner, (2) Renee Tartaglione; and (3) Christine Tartaglione (daughter

of Petitioner and sister of Renee Tartaglione) as joint tenants with the right of

survivorship. See 2008 Deed, a true and correct copy of which is attached hereto as

Exhibit 2.


1The Court entered an Amended Judgment on July 25, 2018 (Dkt. 243), correcting clerical errors
in the previously filed Judgment.

                                              2
        Case 2:15-cr-00491-JHS Document 264 Filed 12/14/18 Page 3 of 5



       9.     Although the 2008 Deed was not recorded, it is valid and operative as to

Petitioner, Renee Tartaglione and Christine Tartaglione under New Jersey law.

       10.    Therefore, Petitioner possesses a “right, title, or interest” in the Margate

Property pursuant to 18 U.S.C. § 1963(1) and 21 U.S.C. § 853(n) that renders the

forfeiture of the Margate Property invalid because Petitioner’s interest was vested, or, in

the alternative, was “superior to any right, title, or interest of the defendant at the time

of the commission of the acts” giving rise to the Margate Property’s forfeiture.

       11.    Petitioner further asserts that the forfeiture of the Margate Property would

violate her rights under the Constitution of the United States.

       12.    Petitioner seeks relief from the Court’s Judgment and Preliminary Order

of Forfeiture and hereby requests that this Court hold a hearing ancillary to the criminal

conviction of Renee Tartaglione, at which Petitioner may testify and present evidence

and witnesses on her own behalf pursuant to 18 U.S.C. § 1963(1) and 21 U.S.C. § 853(n),

if necessary. Petitioner further requests that the Court amend its prior forfeiture orders

to fully recognize Petitioner’s interest in, and right to, the Margate Property.




                                              3
                Case 2:15-cr-00491-JHS Document 264 Filed 12/14/18 Page 4 of 5



               13.     Petitioner    reserves   her rights to assert an interest in additional real

     property that the United States may seek to forfeit in this case.

                                                               Respectfully submitted,




                                                                /s/ Anthony C. Kyriakakis
                                                               ANTHONY C. KYRIAKAKIS, Esq.
                                                               PA ID No. 317096
                                                               DILWORTH PAxsox, LLP
                                                               1500 Market Street, Ste. 3500E
                                                               Philadelphia, PA 19102-2101
                                                               (215) 575-7000
                                                               (215) 575-7200 (fax)

                                                               Couizselfor Margaret Tartaglione



                                                  VERIFICATION

            I, Margaret Tartaglione, declare under penalty of perjury under the laws of the
     United States of America that the contents of the foregoing are true and correct to the
     best of my knowledge and belief.

              Executed on the J1%ay of December, 2018




                                                                      rgjet Ta aghonøj


     Sworn to and subscribed before me this 13P’tlay of December, 2018.




     Notary Pu lic

    co.mionweath o p- 6’Avaslta NotarY
                               .




         PWth6 L SWING, Notary PikIt
              niftdephia County
I    My commission xplws ocwber 21, 2021
          cinission Hunter 1251824
                                                           4
          Case 2:15-cr-00491-JHS Document 264 Filed 12/14/18 Page 5 of 5



                              CERTIFICATE OF SERVICE

      I, Anthony G. Kyriakakis, Esq., hereby certify that I have served a copy of

Petitioner Margaret Tartaglione’s Petition for Hearing to Adjudicate Validity of Her

Interest in Real Property upon the following upon through the United States District

Court for the Eastern District of Pennsylvania’s Electronic Case Filing (CM/ECF)

system:

      Bea Witzleben                            William A. DeStefano
      Maria M. Carillo                         Terri A. Pawelski
      Peter N. Halpern                         Stevens & Lee
      U.S. Attorney’s Office                   1818 Market Street, 29th Floor
      615 Chestnut Street, Suite 1250          Philadelphia, PA 19103
      Philadelphia, PA 19106
                                               Lisa A. Mathewson
      Counsel for the United States            The Law Offices of Lisa A. Mathewson
                                               LLC
                                               123 S. Broad St., Ste. 810
                                               Philadelphia, PA 19109

                                               Counsel for Defendant Renee Tartaglione




                                               /s/ Anthony G. Kyriakakis

                                              ANTHONY G. KYRIAKAKIS, Esq.
                                              DILWORTH PAXSON, LLP
                                              1500 Market Street, Ste. 3500E
                                              Philadelphia, PA 19102-2101
                                              (215) 575-7000
                                              (215) 575-7200 (fax)



Dated: December 14, 2018
